DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamgaing et al. (US PG. Pub. 2016/0020165).

Regarding claim 1 – Kamgaing teaches a wiring substrate (fig. 5, 500) having no core substrate, comprising: a build-up layer comprising a plurality of insulating layers (226, 224, 228 and 230 as shown in figure 5) and a plurality of  conductor layers (234 [paragraph 0041] Kamgaing states, “plated metal features (e.g., of lines 234)”) such that the plurality of insulating layers includes a first insulating layer (top insulating layer 226 [paragraph 0055] Kamgaing states, “dielectric layers (e.g., second layer 226 and third layer 228)”), a second insulating layer (lowermost layers 228 and 230 as shown in annotated figure 5 below), a third insulation layer (uppermost layer 234) and a fourth insulating layer (lowermost layer 234) and that the plurality of conductor layers (234) includes a first conductor layer (uppermost conductor layer 234) formed on the first insulating layer (top insulating layer 226) and a second conductor layer (lowermost conductor layer 234) formed on the second insulating layer (lowermost layers 228 and 230 as shown in annotated figure 5 below), wherein the build-up layer has a first surface (top surface) having the first insulating layer (top insulating layer 226) and the first conductor layer (uppermost conductor layer 234), a second surface (bottom surface) having the second insulating layer (lowermost layers 228 and 230 as shown in annotated figure 5 below) and the second conductor layer (lowermost conductor layer 234) on an opposite side with respect to the first surface of the build-up layer (claimed structure shown in figure 5), the third insulating layer (uppermost layer 234) formed on the first insulating layer (top insulating layer 226) on an opposite side with respect to the first conductor layer (uppermost conductor layer 234), and the fourth insulating layer (layer 224 shown in D3) formed on the second insulating layer on an opposite side with respect to the second conductor layer (lowermost conductor layer 234), and the build-up layer is formed such that the first insulating layer (top insulating layer 226) and the second insulating layer (lowermost layers 228 and 230 as shown in annotated figure 5 below) contain no core material ([paragraph 0036 & 0039] Kamgaing states, “the second layer 226 and the third layer 228 may be composed of a low loss dielectric material such as, for example, LCP or ABF (e.g., ABF GY13) with less reinforcing material than the first layer 224 or no reinforcing material (e.g., LCP without glass)… The one or more additional layers 230 may have a same material composition as the second layer 226 and/or the third layer 228 in some embodiments”) and that each of the third insulating layer (upper insulating layer 224) and the fourth insulating layer (lower insulating layer 224) includes a core material ([paragraph 0034] Kamgaing states, “the first layer 224 may be composed of a core-like material having low loss dielectric properties such as, for example, a prepreg material or liquid crystal polymer (LCP) derivative such as, for example, LCP with glass (e.g., filler, cloth, fibers, etc.)”).

    PNG
    media_image1.png
    727
    1073
    media_image1.png
    Greyscale

Regarding claim 2 – Kamgaing teaches the wiring substrate according to claim 1, wherein the build-up layer includes at least one insulating layer (fig. 5, insulating layer 228 & 226 between the third and fourth insulating layers as shown in annotated figure 5 above) laminated between the third insulating layer (upper layer 224) and the fourth insulating layer (lower layer 224) such that the at least one insulating layer contains no core material ([paragraph 0036] Kamgaing states, “the second layer 226 and the third layer 228 may be composed of a low loss dielectric material such as, for example, LCP or ABF (e.g., ABF GY13) with less reinforcing material than the first layer 224 or no reinforcing material (e.g., LCP without glass)”).

Regarding claim 3 – Kamgaing teaches the wiring substrate according to claim 1, wherein the core material is a glass fiber ([paragraph 0034] Kamgaing states, “the first layer 224 may be composed of a core-like material having low loss dielectric properties such as, for example, a prepreg material or liquid crystal polymer (LCP) derivative such as, for example, LCP with glass (e.g., filler, cloth, fibers, etc.)”).

Regarding claim 4 – Kamgaing teaches the wiring substrate according to claim 1, further comprising: a solder resist layer (fig. 5, 242 [paragraph 0048] Kamgaing states, “solder mask layers 242”) formed on the first insulating layer (uppermost insulating layer 226) and the first conductor layer (uppermost conductive layer 234).

Regarding claim 6 – Kamgaing teaches the wiring substrate according to claim 1, further comprising: a plurality of via conductors (fig. 5, 236 [paragraph 0042] Kamgaing states, “one or more vias 236”) formed in the insulating layers (224, 226, 228, 230) such that each of the via conductors (236) has a diameter reducing from the first surface (top surface) of the build-up layer toward the second surface (bottom surface) of the build-up layer (figure 5 shows the vias reducing in diameter when viewed from top to bottom of the build-up layer).

Regarding claim 8 – Kamgaing teaches the wiring substrate according to claim 2, wherein the core material is a glass fiber ([paragraph 0034] Kamgaing states, “the first layer 224 may be composed of a core-like material having low loss dielectric properties such as, for example, a prepreg material or liquid crystal polymer (LCP) derivative such as, for example, LCP with glass (e.g., filler, cloth, fibers, etc.)”).

Regarding claim 9 – Kamgaing teaches the wiring substrate according to claim 2, further comprising: a solder resist layer (fig. 5, 242 [paragraph 0048] Kamgaing states, “solder mask layers 242”) formed on the first insulating layer (uppermost insulating layer 226) and the first conductor layer (uppermost conductive layer 234).

Regarding claim 11 – Kamgaing teaches the wiring substrate according to claim 2, further comprising: a plurality of via conductors (fig. 5, 236 [paragraph 0042] Kamgaing states, “one or more vias 236”) formed in the insulating layers (224, 226, 228, 230) such that each of the via conductors (236) has a diameter reducing from the first surface (top surface) of the build-up layer toward the second surface (bottom surface) of the build-up layer (figure 5 shows the vias reducing in diameter when viewed from top to bottom of the build-up layer).

Regarding claim 13 – Kamgaing teaches the wiring substrate according to claim 3, further comprising: a solder resist layer (fig. 5, 242 [paragraph 0048] Kamgaing states, “solder mask layers 242”) formed on the first insulating layer (uppermost insulating layer 226) and the first conductor layer (uppermost conductive layer 234).

Regarding claim 15 – Kamgaing teaches the wiring substrate according to claim 3, further comprising: a plurality of via conductors (fig. 5, 236 [paragraph 0042] Kamgaing states, “one or more vias 236”) formed in the insulating layers (224, 226, 228, 230) such that each of the via conductors (236) has a diameter reducing from the first surface (top surface) of the build-up layer toward the second surface (bottom surface) of the build-up layer (figure 5 shows the vias reducing in diameter when viewed from top to bottom of the build-up layer).

Regarding claim 18 – Kamgaing teaches the wiring substrate according to claim 4, further comprising: a plurality of via conductors (fig. 5, 236 [paragraph 0042] Kamgaing states, “one or more vias 236”) formed in the insulating layers (224, 226, 228, 230) such that each of the via conductors (236) has a diameter reducing from the first surface (top surface) of the build-up layer toward the second surface (bottom surface) of the build-up layer (figure 5 shows the vias reducing in diameter when viewed from top to bottom of the build-up layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. in view of Ishihara (US PG. Pub. 2018/0053715).

Regarding claim 5 – Kamgaing teaches the wiring substrate according to claim 1, but fails to teach wherein the build-up layer includes a conductor pad embedded in the second insulating layer forming the second surface of the build-up layer such that the conductor pad has a surface exposed on the second surface of the build-up layer.
 	Ishihara teaches a wiring substrate (fig. 1, 1 [paragraph 0033] Ishihara states, “printed wiring board 1”) having a build-up layer (10) wherein the build-up layer includes a conductor pad (22 [paragraph 0033] Ishihara states, “conductor pads 22”) embedded in the second insulating layer (3c [paragraph 0037] Ishihara states, “resin insulating layer (3c)”) forming the second surface (top surface) of the build-up layer (10) such that the conductor pad (22) has a surface exposed on the second surface of the build-up layer (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with a conductor pad embedded in the second insulating layer and being exposed as taught by Ishihara because Ishihara states, “the structure of the printed wiring board 1 that can suppress a short-circuit defect by having the surfaces (22a) of the second conductor pads 22 recessed from the second surface (10S) of the laminate 10 is particularly beneficial” [paragraph 0037].

Regarding claim 10 – Kamgaing teaches the wiring substrate according to claim 2, but fails to teach wherein the build-up layer includes a conductor pad embedded in the second insulating layer forming the second surface of the build-up layer such that the conductor pad has a surface exposed on the second surface of the build-up layer.
 	Ishihara teaches a wiring substrate (fig. 1, 1 [paragraph 0033] Ishihara states, “printed wiring board 1”) having a build-up layer (10) wherein the build-up layer includes a conductor pad (22 [paragraph 0033] Ishihara states, “conductor pads 22”) embedded in the second insulating layer (3c [paragraph 0037] Ishihara states, “resin insulating layer (3c)”) forming the second surface (top surface) of the build-up layer (10) such that the conductor pad (22) has a surface exposed on the second surface of the build-up layer (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with a conductor pad embedded in the second insulating layer and being exposed as taught by Ishihara because Ishihara states, “the structure of the printed wiring board 1 that can suppress a short-circuit defect by having the surfaces (22a) of the second conductor pads 22 recessed from the second surface (10S) of the laminate 10 is particularly beneficial” [paragraph 0037].

Regarding claim 14 – Kamgaing teaches the wiring substrate according to claim 3, but fails to teach wherein the build-up layer includes a conductor pad embedded in the second insulating layer forming the second surface of the build-up layer such that the conductor pad has a surface exposed on the second surface of the build-up layer.
 	Ishihara teaches a wiring substrate (fig. 1, 1 [paragraph 0033] Ishihara states, “printed wiring board 1”) having a build-up layer (10) wherein the build-up layer includes a conductor pad (22 [paragraph 0033] Ishihara states, “conductor pads 22”) embedded in the second insulating layer (3c [paragraph 0037] Ishihara states, “resin insulating layer (3c)”) forming the second surface (top surface) of the build-up layer (10) such that the conductor pad (22) has a surface exposed on the second surface of the build-up layer (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with a conductor pad embedded in the second insulating layer and being exposed as taught by Ishihara because Ishihara states, “the structure of the printed wiring board 1 that can suppress a short-circuit defect by having the surfaces (22a) of the second conductor pads 22 recessed from the second surface (10S) of the laminate 10 is particularly beneficial” [paragraph 0037].

Regarding claim 17 – Kamgaing teaches the wiring substrate according to claim 4, but fails to teach wherein the build-up layer includes a conductor pad embedded in the second insulating layer forming the second surface of the build-up layer such that the conductor pad has a surface exposed on the second surface of the build-up layer.
 	Ishihara teaches a wiring substrate (fig. 1, 1 [paragraph 0033] Ishihara states, “printed wiring board 1”) having a build-up layer (10) wherein the build-up layer includes a conductor pad (22 [paragraph 0033] Ishihara states, “conductor pads 22”) embedded in the second insulating layer (3c [paragraph 0037] Ishihara states, “resin insulating layer (3c)”) forming the second surface (top surface) of the build-up layer (10) such that the conductor pad (22) has a surface exposed on the second surface of the build-up layer (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with a conductor pad embedded in the second insulating layer and being exposed as taught by Ishihara because Ishihara states, “the structure of the printed wiring board 1 that can suppress a short-circuit defect by having the surfaces (22a) of the second conductor pads 22 recessed from the second surface (10S) of the laminate 10 is particularly beneficial” [paragraph 0037].

Regarding claim 20 – Kamgaing in view of Ishihara teach the wiring substrate according to claim 5, further comprising: a plurality of via conductors (Kamgaing; fig. 5, 236 [paragraph 0042] Kamgaing states, “one or more vias 236”) formed in the insulating layers (224, 226, 228, 230) such that each of the via conductors (236) has a diameter reducing from the first surface (top surface) of the build-up layer toward the second surface (bottom surface) of the build-up layer (figure 5 shows the vias reducing in diameter when viewed from top to bottom of the build-up layer).

Claim(s) 7, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. in view of Hwang et al. (US PG. Pub. 2011/0061231).

Regarding claim 7 – Kamgaing teaches the wiring substrate according to claim 1, but fails to teach wherein the build-up layer is formed such that each of the conductor layers has a two-layer structure comprising an electroless plating film layer and an electrolytic plating film layer.
 	Hwang teaches a wiring substrate (fig. 20 [title] Hwang states, “Printed Circuit Board”) having a build-up layer (see build-up layer shown in figure 20) wherein the build-up layer is formed such that each of the conductor layers (combination of layers 240 & 260) has a two-layer structure comprising an electroless plating film layer (240 [paragraph 0043] Hwang states, “seed layers 240…the seed layers are formed through an electroless plating process”) and an electrolytic plating film layer (260 [paragraph 0064] Hwang states, “plating layer 260 formed through electrolytic plating”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with the conductor layers being formed from an electroless plating film layer and an electrolytic plating film layer as taught by Hwang because Hwang states, “the seed layers 240 are formed in order to impart conductivity to the first solder resist layers 230 using a surface treatment method of depositing metals on the surface of a nonconductive material through a chemical reduction reaction to impart conductivity thereto because electrolytic plating cannot be directly performed on the surface of the first solder resist layers 230” [paragraph 0043]. This structure will improve adhesion between the insulating layers and the conductive layers.

Regarding claim 12 – Kamgaing teaches the wiring substrate according to claim 2, but fails to teach wherein the build-up layer is formed such that each of the conductor layers has a two-layer structure comprising an electroless plating film layer and an electrolytic plating film layer.
 	Hwang teaches a wiring substrate (fig. 20 [title] Hwang states, “Printed Circuit Board”) having a build-up layer (see build-up layer shown in figure 20) wherein the build-up layer is formed such that each of the conductor layers (combination of layers 240 & 260) has a two-layer structure comprising an electroless plating film layer (240 [paragraph 0043] Hwang states, “seed layers 240…the seed layers are formed through an electroless plating process”) and an electrolytic plating film layer (260 [paragraph 0064] Hwang states, “plating layer 260 formed through electrolytic plating”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with the conductor layers being formed from an electroless plating film layer and an electrolytic plating film layer as taught by Hwang because Hwang states, “the seed layers 240 are formed in order to impart conductivity to the first solder resist layers 230 using a surface treatment method of depositing metals on the surface of a nonconductive material through a chemical reduction reaction to impart conductivity thereto because electrolytic plating cannot be directly performed on the surface of the first solder resist layers 230” [paragraph 0043]. This structure will improve adhesion between the insulating layers and the conductive layers.

Regarding claim 16 – Kamgaing teaches the wiring substrate according to claim 3, but fails to teach wherein the build-up layer is formed such that each of the conductor layers has a two-layer structure comprising an electroless plating film layer and an electrolytic plating film layer.
 	Hwang teaches a wiring substrate (fig. 20 [title] Hwang states, “Printed Circuit Board”) having a build-up layer (see build-up layer shown in figure 20) wherein the build-up layer is formed such that each of the conductor layers (combination of layers 240 & 260) has a two-layer structure comprising an electroless plating film layer (240 [paragraph 0043] Hwang states, “seed layers 240…the seed layers are formed through an electroless plating process”) and an electrolytic plating film layer (260 [paragraph 0064] Hwang states, “plating layer 260 formed through electrolytic plating”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with the conductor layers being formed from an electroless plating film layer and an electrolytic plating film layer as taught by Hwang because Hwang states, “the seed layers 240 are formed in order to impart conductivity to the first solder resist layers 230 using a surface treatment method of depositing metals on the surface of a nonconductive material through a chemical reduction reaction to impart conductivity thereto because electrolytic plating cannot be directly performed on the surface of the first solder resist layers 230” [paragraph 0043]. This structure will improve adhesion between the insulating layers and the conductive layers.

Regarding claim 19 – Kamgaing teaches the wiring substrate according to claim 4, but fails to teach wherein the build-up layer is formed such that each of the conductor layers has a two-layer structure comprising an electroless plating film layer and an electrolytic plating film layer.
 	Hwang teaches a wiring substrate (fig. 20 [title] Hwang states, “Printed Circuit Board”) having a build-up layer (see build-up layer shown in figure 20) wherein the build-up layer is formed such that each of the conductor layers (combination of layers 240 & 260) has a two-layer structure comprising an electroless plating film layer (240 [paragraph 0043] Hwang states, “seed layers 240…the seed layers are formed through an electroless plating process”) and an electrolytic plating film layer (260 [paragraph 0064] Hwang states, “plating layer 260 formed through electrolytic plating”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate having a build-up layer with conductor layers as taught by Kamgaing with the conductor layers being formed from an electroless plating film layer and an electrolytic plating film layer as taught by Hwang because Hwang states, “the seed layers 240 are formed in order to impart conductivity to the first solder resist layers 230 using a surface treatment method of depositing metals on the surface of a nonconductive material through a chemical reduction reaction to impart conductivity thereto because electrolytic plating cannot be directly performed on the surface of the first solder resist layers 230” [paragraph 0043]. This structure will improve adhesion between the insulating layers and the conductive layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sakamoto et al. (US PG. Pub. 2018/0033732) discloses a wiring board.
Sohn et al. (US PG. Pub. 2009/0242248) discloses an insulating sheet and printed circuit board having the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847